EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Billman on 8/19/2021.

The application has been amended as follows:



The abstract has been replaced with the following: 


ABSTRACT OF THE DISCLOSURE

A method of explicit note-location for stringed instruments synthesizing tablature notation and traditional classical staff notation for more fluid sight-reading of musical pieces. The invention makes explicit the note-locations-on-stringed-instruments of notated pitches. The method including the steps of marking a musical note or musical notes representing a particular pitch on the five-lined music staff or  other form of graphic music notation system being used for said stringed instrument, marking a first numerical indicator on the musical note that indicates the location, along a string, on the stringed instrument, at which the at least one musical note is intended to be sounded from, and marking a second numerical indicator on the at least one musical note, appended to the first numerical indicator, that indicates which specific string of the stringed instrument on which the at least one musical note is intended to be sounded. Each first and second numerical indicator being marked together as a single, composite numerical indicator upon said musical note. 

The above change has been made to more specifically describe the invention in the abstract

The specification has been amended as follows:
In the specification, after paragraph [0020], on the last page, the following paragraph has been inserted: 
The composite indicator formed by the first numerical indicator and the second numerical indicator is termed a “fring” indicator (this word is a portmanteau of the words “fret” and “string”). 

The above change has been made to provide proper antecedent basis in the specification for claimed subject matter.

The claims have been amended as follows:
1.	A method of visually representing music notation for a stringed instrumentone or more strings are plucked, picked, bowed, or otherwise activated by one hand, or both, and whereon said one or more strings are depressed or otherwise manipulated by another hand, or both, in order to change which pitches are sounded, wherein said stringed instrumentis of construction and use such as that of guitar, bass, banjo, violin, lap-steel guitar, or sitar[[, etc.]], wherein musical pitches are represented via a numbering method, comprising the steps of:
providing a conventional, five-lined music staff, or other form of graphic music notation in which pitch and duration of pitch are represented symbolically;
marking [[a]]at least one musical notea particular pitch five-lined  music staff, or  other form of graphic music notation
marking a first numerical indicator on the at least one musical note wherein the first numerical indicator indicates the location, along a selected one of the[[a]]one or more strings, on the stringed instrument, at which the at least one musical note is intended to be sounded from;
marking a second numerical indicator on the at least one musical note, appended to the first numerical indicator, wherein the second numerical indicator indicates which specific string of the one or more strings, of the stringed instrument, on which the at least one musical note is intended to be sounded;
each first and second numerical indicator being marked together as a single, composite numerical indicator upon said at least one musical note

3.	The method of claim 1, wherein the first numerical indicator is a whole number corresponding with each pitch possible to be sounded along [[a]]said selected one of said one or more strings of said stringed instrumentsaid selected one of said one or more strings corresponding with a "0," 
wherein with each consecutive, adjacent pitch in rising frequency, according to proper musical practice and conventions appropriate to instrumentselected one of said one or more strings, the first numerical indicator increases by a consecutive whole number, and 
wherein the second numerical indicator is a whole number corresponding with [[a]]said selected one of said one or more strings of said stringed instrument
wherein the whole numberindicatorbegins with "1," to correspond with a first string of said one or more strings of said stringed instrumentsaid stringed instrumentand
wherein said second numerical indicator increases by a consecutive rising whole number to represent a next consecutive string of the one or more strings on the stringed instrumentnsturment

4.	The method of claim 1, wherein the first numerical indicator and the second
numerical indicator are formed by superimposing the first and second numerical indicators onto a head of the at least one musical note located on the music staff, or onto said other form of graphic music notation

5.	The method of claim 1, wherein instrumentinstrumentinstrumentis assigned a unique composite indicator for each unique pitch location, independent of pitch frequency, and such that any pitch with a single possible location for sounding on said stringed instrumentis also assigned a completely unique composite indicator.

	The above changes have been made to maintain consistent claim terminology, and to more accurately and more positively recite the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 19, 2021